DETAILED ACTION
	Claims 1-12, 15, and 17-19 are present.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the modified yeast cells produce during fermentation" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  There is no literal antecedent basis for “the modified yeast cells” earlier in independent claim 19.  Claim 19 contains earlier recitation of “yeast cells having an exogenous phosphoketolase“; however, due to the shift in claim terminology from “yeast cells” to “modified yeast cells” it is not clear if “the modified yeast cells” refers to the previous recited yeast cells or not.  That is, it is not clear as to which element “the modified yeast cell is making reference” such that claim 19 lacks clarity.  See MPEP 2173.05(e). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 7-9, 12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Engineering of glycerol utilization pathway for ethanol production by Saccharomyces cerevisiae, Bioresource Technol. 101 (2010): 4157-61) further in view of Agu et al. (Development of a high-throughput assay for rapid screening of butanologenic strains, Sci. Reports 8 (Feb. 2018): 3379).
Yu et al., abstract, teach:
Saccharomyces cerevisiae was metabolically engineered to improve ethanol production from glycerol. High rates of glycerol utilization were achieved by simultaneous overexpression of glycerol dehydrogenase (Gcy) and dihydroxyacetone kinase (Dak), which are the enzymes responsible for the conversion of glycerol to glycolytic intermediate dihydroxyacetone phosphate. As a result, ethanol production in YPH499 (pGcyaDak) was about 2.4-fold higher than wild strain. We have also successfully expressed a glycerol uptake protein (Gup1). The overall ethanol production in strain YPH499 (pGcyaDak, pGupCas) was 3.4-fold more than in wild strain, with about 2.4 g L−1 ethanol produced. These experimental results confirmed our metabolic pathway strategies which improve the production of ethanol.
The taught glycerol dehydrogenase (Gcy) is encoded by a gene from Saccharomyces cerevisiae.  Yu et al., Table 1.  The dihydroxacetone kinase (Dak) taught by Yu et al. is further from S. cerevisiae. Yu et al., Table 1.
“In our previous study, a high rate of glycerol utilization was achieved by simultaneous overexpression of glycerol dehydrogenase (Gcy) and dihydroxyacetone kinase (Dak).” Yu et al., page 863.  As shown in Fig. 1 of Yu et al. Gcy1 and Dak1 function in conjunction to covert glycerol to DHAP (dihydroxyacetone phosphate) that can then be converted to ethanol.
However, Yu et al. do not teach overexpression of glycerol dehydrogenase (Gcy) and dihydroxyacetone kinase (Dak) as a fusion protein.  
Agu et al. relates to Clostridium beijerinckii engineered for increased production of butanol.
“To accomplish our metabolic engineering goal, our work plan entailed the overexpression of two enzymes: glycerol dehydrogenase (encoded by gldA), which catalyzes the reduction of NADP+ to NADPH and the oxidation of glycerol to dihydroxyacetone (DHA); and dihydroxyacetone kinase (encoded by dhaK) that phosphorylates DHA to generate DHAP, which feeds into the glycolytic pathway. We constructed two plasmids containing either (1) two glycerol dehydrogenase (GDH)-encoding genes, dhaD1 and gldA1, or (2) one GDH-encoding gene, gldA1, and one dihydroxyacetone kinase (DHAK)-encoding gene derived from the hyper glycerol-utilizing Cp. In plasmid 1, a Gly5 peptide linker was introduced between the two Cp GDH genes to tether the two proteins via their N- and C-terminal extended loops; the length of the linker (five residues) was chosen to minimize misfolding of the tandem proteins. Overexpression of dhaD1 and gldA1 as a fusion protein was expected to increase the local concentration of enzyme activity due to the proximity of the two active sites. In plasmid 2, gldA1 was linked to dhaK using a Gly5 peptide linker to enhance the conversion of reaction intermediates in the glycerol catabolism pathway and drive metabolic flux toward the glycolytic pathway.” Agu et al., page 11.
The above is a description of a fusion polypeptide comprising a first amino acid sequence having glycerol dehydrogenase activity fused to a second amino acid sequence having dihydroxyacetone kinase activity.  As indicated in the legend of Fig. 4 of Agu et al. indicating a pWUR460_gldA1+dhaK expression construct, the first amino acid sequence being a glycerol dehydrogenase (gldA1) is encoded to be present on the N-terminus and the second amino acid sequence being a dihydroxyacetone kinase (dhaK) is present at the C-terminus of the fusion protein with a polyglycine/Gly5 (i.e. peptide) liker between the first and second amino acid sequences.  
Yu et al. do not teach overexpression of glycerol dehydrogenase (Gcy) and dihydroxyacetone kinase (Dak) as a fusion protein.  
As discussed, Yu et al. teach that overexpression of glycerol dehydrogenase (Gcy) and dihydroxyacetone kinase (Dak), both from Saccharomyces cerevisiae, drives the conversion of glycerol to DHAP that can then be converted to ethanol and results in increased ethanol production from glycerol as a carbon source in S. cerevisiae.  
Agu et al. teach that where it is desirable to co-overexpress genes encoding a glycerol dehydrogenase and a dihydroxyacetone kinase as a fusion protein “to enhance the conversion of reaction intermediates in the glycerol catabolism pathway and drive metabolic flux toward the glycolic pathway,” which allows for such metabolized glycerol to be used to produce a fermentation product.  Agu et al. also suggest that fusion proteins are expected to increase the local concentration of enzyme activity due to proximity of active sites.
Although Agu et al. relate to the specific application of butanol production in Clostridium host cells, the ordinarily skill in the art at the time of filing is high as represented by an individual with an advanced degree in chemistry or a biological science.  Such a skilled artisan at the time of filing would readily recognize that the teaching of Agu et al. to express glycerol dehydrogenase and dihydroxyacetone kinase as a fusion protein has a reasonable expectation of driving metabolic flux from glycerol towards the glycolic pathway to support product production in any host cell.  That is, a fusion of glycerol dehydrogenase and dihydroxyacetone kinase would have been reasonably expected to work at least as well as separate expression of these two enzymes.  Therefore, at the time filing, the ordinarily skilled artisan would have been motivated to overexpress the S. cerevisiae glycerol dehydrogenase and S. cerevisiae dihydroxyacetone kinase within the teachings of Yu et al. as a fusion protein in order to achieve the benefit of driving metabolic flux through the glycerol dehydrogenase and dihydroxyacetone kinase enzymes towards the glycolic pathway that in S. cerevisiae produces ethanol as shown in Fig. 1 of Yu et al. “The yeast Saccharomyces cerevisiae utilizes the general glycolytic pathway for the majority of its energy production. In this pathway, carbohydrates are converted to pyruvate, and production of energy (in the form of ATP) is coupled to the generation of intermediates and reducing power (in the form of NADH) for biosynthetic pathways. Ethanol is the major fermentation product in ethanologic microorganisms and is produced via pyruvate decarboxylation to acetaldehyde, followed by the reaction of acetaldehyde to form ethanol.” Yu et al., page 857.
Regarding claim 2, Agu et al. directly teach that a linker (Gly5) should be present as a linker peptide between glycerol dehydrogenase and dihydroxyacetone kinase expressed as a fusion protein.
Regarding claim 3, Agu et al., Fig. 4, directly teach that it is appropriate for the glycerol dehydrogenase (first amino acid sequence) to be arranged as to be on the N-terminus of a fusion protein and the dihydroxyacetone kinase to be located on the C-terminus of a fusion protein.
Regarding claims 7-9 and 18, both Yu et al. and Agu et al. teach that the overexpression of any glycerol dehydrogenase and dihydroxyacetone kinase, as a fusion protein or separately, is done from an encoding DNA sequence transformed in to S. cerevisiae yeast cells. See Yu et al., Table 1.
Regarding claim 15, since the yeast cell disclosed by Yu et al. overexpresses a dihydroxyacetone kinase that converts dihydroxyacetone (DHA) to dihydroxyacetone phosphate, it is apparent that such yeast produces a reduced amount of dihydroxyacetone compared to an otherwise unmodified or parental yeast since an enzyme (dihydroxyacetone kinase) that consumes dihydroxyacetone is overexpressed and wherein Yu et al. describe that dihydroxyacetone kinase assists in the conversion of carbon found in DHA to ethanol as shown in Fig. 1 of Yu et al. (i.e. DHA produced from glycerol is consumed and converted to ethanol).  
Regarding claim 12, upon overexpression of a gene encoding glycerol dehydrogenase and dihydroxyacetone kinase as a fusion protein, the ordinarily skilled artisan at the time of filing would have recognized that there is no need to separately overexpress those enzymes in non-fusion form.  That is, expression of a gene encoding the fusion protein is in replacement for overexpression of glycerol dehydrogenase and dihydroxyacetone kinase as separate polypeptides.

Claim(s) 1-3, 5-12, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. and Agu et al. as applied to claims 1-3, 7-9, 12, 15 and 18 above, and further in view of De Waal et al. (U.S. 2020/0024619 A1) (filed 03/20/2018 and claiming priority to EP application 17193047.2 (EP’047) filed 09/26/2017) and GenBank, Accession No. NP_014763.1, 2017, ncbi.nlm.nih.gov.
As discussed above, the combined teachings of Yu et al. and Agu et al. suggest the overexpression of a S. cerevisiae glycerol dehydrogenase polypeptide and S. cerevisiae dihydroxyacetone kinase polypeptide in a S. cerevisiae host to assist in an increase in ethanol production therein.  Again, Yu et al. teach that separate expression of S. cerevisiae glycerol dehydrogenase polypeptide and S. cerevisiae dihydroxyacetone kinase increases ethanol production from a glycerol carbon source.
Regarding additional modifications that can be made to an S. cerevisiae cell to improve ethanol production, De Waal et al., in the claims, teach:
De Waal et al., in the claims, disclose:
1. A recombinant cell, optionally a yeast cell, said recombinant cell comprising:
one or more genes coding for an enzyme having glycerol dehydrogenase activity;
one or more genes coding dihydroxyacetone kinase (E.C. 2.7.1.28 and/or E.C. 2.7.1.29);
one or more genes coding for an enzyme in an acetyl-CoA-production pathway; and
one or more genes coding for an enzyme having at least NAD+ dependent acetylating acetaldehyde dehydrogenase activity (EC 1.2.1.10 or EC 1.1.1.2); and optionally
one or more genes coding for a glycerol transporter.
2. The Cell according to claim 1 wherein the enzyme having glycerol dehydrogenase activity is a NAD+ linked glycerol dehydrogenase (EC 1.1.1.6).
4. The recombinant cell according to claim 1 wherein the one or more genes coding for an enzyme in an acetyl-CoA-production pathway comprises:
one or more genes coding for an enzyme having phosphoketolase (PKL) activity (EC 4.1.2.9 or EC 4.1.2.22) or an enzyme having an amino acid sequence according SEQ ID NO: 5, 6, 7, or 8, or functional homologues thereof having a sequence identity of at least 50%, and/or
one or more genes coding for an enzyme having phosphotransacetylase (PTA) activity (EC 2.3.1.8) or an enzyme having an amino acid sequence according SEQ ID NO: 9, 10, 11, or 12, or functional homologues thereof having a sequence identity of at least 50%; and/or
one or more genes coding for an enzyme having acetate kinase (ACK) activity (EC 2.7.2.12), or an enzyme having an amino acid sequence according SEQ ID NO: 1 or 2, or functional homologues thereof having a sequence identity of at least 50%.
7. The recombinant cell according to claim 1 wherein the enzyme having at least NAD+ dependent acetylating acetaldehyde dehydrogenase activity catalyses reversible conversion of acetyl-Coenzyme-A to acetaldehyde and subsequent reversible conversion of acetaldehyde to ethanol.
8. The recombinant cell according to claim 7 wherein the enzyme comprises both NAD+ dependent acetylating acetaldehyde dehydrogenase (EC 1.2.1.10 or EC 1.1.1.2) activity and NAD+ dependent alcohol dehydrogenase activity (EC 1.1.1.1).
17. Process for production of a fermentation product comprising:
fermenting a composition comprising a fermentable carbohydrate, optionally selected from the group of glucose, fructose, sucrose, maltose, xylose, arabinose, galactose and mannose under anaerobic conditions in the presence of a recombinant cell according to claim 1; and
recovering the fermentation product.
Claims 1-3, 7-8 and 17 of De Waal et al. are identical claims 1-3, 7-8 and 17 of EP’047 except that the claims of EP’047 include multiply dependent claims.    
The above is a description of a modified yeast cell comprising a genetic modification that causes the cells to overexpress a polypeptide having glycerol dehydrogenase activity and overexpress a polypeptide having dihydroxyacetone kinase activity, and which modified yeast cells further comprise an exogenous phosphoketolase pathway as recited in claim 10.  In particular, “When the cell is a yeast cell the endogenous Dak [dihydroxyacetone kinase] proteins are preferred according to the invention, in an embodiment they are overexpressed in yeast cell.” De Waal et al., para. [0070]; EP’047, page 12, lines 22-24.  “Glycerol that is externally available in the medium (e.g. from the backset in corn mash) or secreted after internal cellular synthesis may be transported into the cell and converted to ethanol by the concomitant (over)expression of a glycerol dehydrogenase and dihydroxy acetone kinase.” De Waal et al., para. [0084]; EP’047, page 15, lines 29-31.
De Waal et al. directly describe that preferred embodiments are S. cerevisiae. De Waal et al., para. [0021], EP’047, page 3, line 31.
That is, consistent with the teachings of Yu et al., De Waal et al. teach that overexpression of dihydroxyacetone kinase and glycerol dehydrogenase is beneficial for the conversion of glycerol to ethanol in yeast host cells.  It is discussed above under the rejections under 35 U.S.C. 103 of claims 1-3, 7-9, 12, 15 and 18 over Yu et al. and Agu et al. that an ordinarily skilled artisan would have been motivated to overexpress glycerol dehydrogenase and dihydroxyacetone kinase as a fusion protein in S. cerevisiae in order to achieve the benefit of driving metabolic flux through the glycerol dehydrogenase and dihydroxyacetone kinase enzymes towards the glycolic pathway that in S. cerevisiae to produce ethanol from glycerol as shown in Fig. 1 of Yu et al.  Since De Waal et al. teach the same or similar overexpression of dihydroxyacetone kinase and glycerol dehydrogenase, an ordinarily skilled artisan at the time of filing would have been motivated to overexpress glycerol dehydrogenase and dihydroxyacetone kinase as a fusion protein within embodiments of De Waal et al. to achieve the same benefit of driving metabolic flux through the glycerol dehydrogenase and dihydroxyacetone kinase enzymes towards the glycolic pathway that in S. cerevisiae to produce ethanol from glycerol as shown in Fig. 1 of Yu et al.  As taught by Agu et al., “gldA1 was linked to dhaK using a Gly5 peptide linker to enhance the conversion of reaction intermediates in the glycerol catabolism pathway and drive metabolic flux toward the glycolytic pathway” such that an ordinarily skilled artisan would expect that expression of glycerol dehydrogenase and dihydroxyacetone kinase as a fusion protein is expected to work at least as well as separate expression of these proteins. Agu et al., page 11.
Regarding the identity of the overexpressed glycerol dehydrogenase being from S. cerevisiae in embodiments of De Waal et al., De Waal et al. do not appear to directly indicate a glycerol dehydrogenase from Saccharomyces sp. (e.g. S. cerevisiae).  De Waal et al., claim 2, teach “the enzyme having glycerol dehydrogenase activity is a NAD+ linked glycerol dehydrogenase (EC 1.1.1.6).”  As evidenced by GenBank NP_014763.1, glycerol dehydrogenase from Saccharomyces species that convert glucose to dihydroxyacetone are understood to utilize a NADP+ cofactor.  De Waal et al. explain that usable glycerol dehydrogenases “belongs to the family of oxidoreductases, specifically those acting on the CH—OH group of donor with NAD+ or NADP+ as acceptor. The systematic name of this enzyme class is glycerol:NAD+ 2-oxidoreductase. Other names in common use include glycerin dehydrogenase, and NAD+-linked glycerol dehydrogenase.” De Waal et al., para. [0062]; EP’047, page 10, lines 34-35.  As such, De Waal et al. indicate that an NADP+-utilizing glycerol dehydrogenase is appropriate for use in embodiments of De Waal et al.  Further, claim 3 of De Waal et al. and EP’047 further indicate the possibility of a NADP+ linked glycerol dehydrogenase.  As discussed above, Yu et al. affirmatively demonstrates that S. cerevisiae glycerol dehydrogenase is appropriate for overexpression in S. cerevisiae host cells for supporting ethanol production from glycerol such that at the time of filing an ordinarily skilled artisan would have recognized that S. cerevisiae can be successfully overexpressed in embodiments of De Waals et al. including as a fusion protein with dihydroxyacetone kinase. GenBank NP_014763.1 evidences that glycerol dehydrogenase GCY1 from S. cerevisiae, as taught by Yu et al., has at least 70% amino acid sequence identity with recited SEQ ID NO: 2 in claim 5 and appears to be identical to recited SEQ ID NO: 2.
Regarding claim 6, De Waal et al., para. [0072] and Table 2(a), and EP’047, page 13, lines 1-5 and Table 2(a), teach that “In an embodiment the recombinant cell comprises one or more nucleic acid sequences encoding a dihydroxyacetone kinase represented by amino acid sequence according to SEQ ID NO: 4 . . ., which gene is preferably placed under control of a constitutive promoter” (i.e. overexpressed) wherein SEQ ID NO: 4 encodes DAK1 from Saccharomyces cerevisiae.  SEQ ID NO: 4 of De Waal et al. is identical to recited SEQ ID NO: 1.  As such, De Waal et al. directly teach that the dihydroxyacetone kinase be recited SEQ ID NO: 1 (claim 6) that further appears to be the same S. cerevisiae DAK1 taught by Yu et al.
 Regarding claim 17, “The recombinant cell may contain genes of a pentose metabolic pathway non-native to the cell and/or that allow the recombinant cell to convert pentose(s). In one embodiment, the recombinant cell may comprise one or two or more copies of one or more xylose isomerases and/or one or two or more copies of one or more xylose reductase and xylitol dehydrogenase genes, allowing the recombinant cell to convert xylose.” De Waal et al., para. [0124]; EP’047, page 27, lines 9-13.  The above is considered as a description that any embodiment yeast cell of De Waal et al. can further contain exogenous xylose processing genes, such as an exogenous xylose isomerase gene, that encode a carbohydrate (i.e. xylose) processing enzyme.
Regarding claims 10 and 11, claim 1 of De Waal et al. as discussed indicates that any embodiment of De Waal et al. has one or more genes coding for an enzyme in an acetyl-CoA-production pathway that is an alteration in an acetyl-CoA pathway.  Claim 4 of De Waal et al. indicates that the one or more enzymes of an acetyl-CoA production pathway is specifically one or more genes encoding for an enzyme having phosphoketolase activity, which is an exogenous phosphoketolase pathway.  The recombinant cell may comprise one or more (heterologous) genes coding for an enzyme having phosphoketolase activity,” which is within the broadest reasonable interpretation of an exogenous phosphoketolase pathway. De Waal et al., para. [0078]; EP’047, page 14, lines 14-15.  In particular, the description of “The recombinant cell may comprise one or more (heterologous) genes coding for an enzyme having phosphoketolase activity. As used herein, a phosphoketolase catalyzes at least the conversion of D-xylulose 5-phosphate to D-glyceraldehyde 3-phosphate and acetyl phosphate” is understood as describing an exogenous phosphoketolase pathway.  De Waal et al., para. [0078]; EP’047, page 14, lines 14-16.
Regarding claim 19, claim 17 of De Waal et al. meets the features of claim 19 wherein the “fermenting” step of claim 17 of De Waal et al. meets the features of the “contacting” step of claim 19.  De Waal et al. explain that “[U]pon overexpression in strains having anaerobic glycerol conversion pathway (comprised of a glycerol dehydrogenase and a dihydroxyacetone kinase), an acetyl-CoA production pathway, and an acetylating NAD+-dependent acetaldehyde dehydrogenase to result in an increase in the conversion of glycerol, and subsequently into ethanol.” De Waal et al., para. [0097]; EP’047, page 19, lines 12-15.  The disclosure of De Waal et al. in its entirety is directed towards “to reduce the byproduct formation of glycerol and divert carbon to ethanol resulting in an ethanol yield increase per gram of fermented carbohydrate.” De Waal et al., para. [0005]; EP’047, page 2, lines 14-15.  As such, fermentation of a carbohydrate substrate with yeast cells in accordance to claim 1 of De Waal et al., or any yeast cell disclosed by De Waal et al., are described to produce an increased amount of ethanol compared to yeast cells that do not overexpress glycerol dehydrogenase and/or dihydroxyacetone kinase.  Further, Yu et al. demonstrate that overexpression of glycerol dehydrogenase and dihydroxyacetone kinase is sufficient to increase ethanol production wherein it is apparent that expression of the same enzyme as a fusion protein would also increase ethanol production.  It is noted that “compared to yeast cells that do not produce the fusion polypeptide” includes yeast cells that do not overexpress glycerol dehydrogenase and dihydroxyacetone kinase in any capacity including as separate non-fused polypeptides.  As discussed, any embodiment of De Waal et al. has an exogenous phosphoketolase pathway.

Claim(s) 1-4, 7-9, 12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. and Agu et al. as applied to claims 1-3, 7-9, 12, 15 and 18 above, and further in view of Robinson et al. (Optimizing the stability of single-chain proteins by linker length and composition mutagenesis, Proc. Natl. Acad. Sci. USA 95 (1998): 592-34).
Regarding claim 4, Agu et al. teach the use of Gly5 (GGGGG) linker for producing a fusion protein as discussed.  Recited SEQ ID NO: 4 is the sequence AGGGGV.  
Robinson et al., abstract, teach that functional linkers for fusion proteins can be made by varying a ratio of Ala/Gly in a linker.  While Robinson et al. discuss an exemplary 19-residue linkers, Agu et al. teach that a five-residue linker of Gly5 is sufficient for a fusion of glycerol dehydrogenase and dihydroxyacetone kinase.  Regardless, Robinson et al. teach that in general a mixture of glycine residues and alanine residues is functional as a linker such that at the time of filing an ordinarily skilled artisan would have recognized that any five-residue linker being a mix of Gly and Ala residues would be a functional linker a substitute for the Gly5 linker taught by Agu et al.  For example, replacement of the first residue of the Gly5 linker of Agu et al. with an alanine residue yields the linker AGGGG having about 83% identity with recited SEQ ID NO: 4.
Stated in other words, the prior art in view of Robinson et al. teach it is understood that a glycine residue of a poly-glycine linker sequence can be replaced by alanine.  While a change in linker sequence may affect the stability of a fusion protein, any suitable sequence is fully expected to perform the basic function of a linker which is merely to establish a covalent connection between the domains of a fusion protein wherein Robinson et al. fully teach that a linker that has Ala and Gly residues is appropriate wherein Agu et al. teach that a 5-residue linker is sufficient.  As such, use of a linker having a sequence such as AGGGG, GAGGG, GGAGG, etc., would all be readily recognized as suitable linkers that can replace the Gly5 linker taught by Agu et al.

Response to arguments
Applicant argues:

    PNG
    media_image1.png
    130
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    145
    652
    media_image2.png
    Greyscale

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Yu et al. and De Waal et al. both demonstrate that overexpression of glycerol dehydrogenase and dihydroxyacetone kinase (including both from S. cerevisiae) increase ethanol production in S. cerevisiae as compared to non-overexpression of these enzymes.  As far as overexpression of glycerol dehydrogenase and dihydroxyacetone kinase as a fusion protein would necessarily increase glycerol dehydrogenase and dihydroxyacetone kinase activities in the cell, it is predictable that overexpression of glycerol dehydrogenase and dihydroxyacetone kinase (as a fusion or as separate polypeptides) would increase ethanol production in embodiments of De Waals et al. and Yu et al. as compared to non-overexpression of any glycerol dehydrogenase and dihydroxyacetone kinase activity.  The evidence that overexpression of  glycerol dehydrogenase and dihydroxyacetone kinase is expected to increase ethanol production is S. cerevisiae is from the teachings of Yu et al. and De Waal et al. and not Agu et al., wherein Agu et al. has no teachings regarding ethanol production in S. cerevisiae.  There is no technical reason why separate overexpression of glycerol dehydrogenase and dihydroxyacetone kinase would work within embodiments of Yu et al. and De Waal et al. but expression of a fusion protein of the same enzymes would not work to benefit ethanol production in S. cerevisiae.
The rejection is based upon Agu et al. expressly teaching that it is known that expression of two enzymes operating to make an intermediate and then utilize the intermediate can enhance the conversion of that intermediate, which in this case is DHA produced by glycerol dehydrogenase and then utilized by dihydroxyacetone kinase. Agu et al., page 11, “gldA1 was linked to dhaK using a Gly5 peptide linker to enhance the conversion of reaction intermediates in the glycerol catabolism pathway and drive metabolic flux toward the glycolytic pathway.”  
“Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness.” MPEP 2143.02(II). Here, Agu et al. teach that expression of glycerol dehydrogenase and dihydroxyacetone kinase as a fusion protein is a known technical alternative to overexpressing these enzyme separately in applications wherein overexpression of these enzyme activities is desirable.  Again, Yu et al. and De Waal et al. affirmatively teach that overexpression of glycerol dehydrogenase and dihydroxyacetone kinase activities assists ethanol production in S. cerevisiae.  Agu et al. suggest that expressing these enzyme activities as a fusion protein is expected to “to enhance conversion of reaction intermediates” to further support conversion of glycerol to ethanol which requires the requisite degree of predictability.  The rejection is based upon the fusion protein being expected to function at least as well as overexpression of glycerol dehydrogenase and dihydroxyacetone kinase separately as a known alternative technological solution to separate overexpression of these enzymes.
Regarding comments of variable butanol production shown in Agu et al., Agu et al. teach “We have consistently observed that solventogenic Clostridium transformants even from the same transformation exhibit differences in cell growth, organic-acid re-assimilation and butanol production. While the basis is not well understood, non-uniformity in uptake of plasmids is a likely cause for such variability.” Agu et al., pages 10-11.  Yu et al. and De Waal et al. evidence that S. cerevisiae does not suffer to the same extent of “non-uniformity in uptake of plasmids” as reported for Clostridium by Agu et al.  Regardless, the plasmid uptake variability reported by Agu et al. is unrelated to the teachings of Agu et al. that expression of a fusion polypeptide of glycerol dehydrogenase and dihydroxyacetone kinase is explicitly taught by Agu et al. to be expected to “enhance the conversion of reaction intermediates in the glycerol catabolism pathway and drive metabolic flux toward the glycolytic pathway.”

Conclusion
Claim 1 and all claims depending therefrom present a combination of claim features not previously presented.  As such, all of the above-rejections are necessitated by applicant’s amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652                                                                                                                                                                                                        



/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652